Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/9/22 is acknowledged.  Claims 6-10 are withdrawn without traverse.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close” in claims 1-5 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no way to ascertain how “close” a first and second mold would have to be to meet the claim. 
The limitation in claims 1-4 reciting “which was poured toward the second gap in the mold, into between the first mold and the preform” is entirely unclear at least because the phrase “into between” is entirely unclear. 

Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.   Reeves (US 3028284) discloses a method for manufacturing a fiber reinforced resin molded article (fig 6), the method including forming a preform  including a fiber layer 31 on an outer surface of a liner 32, impregnating the fiber layer of the preform with resin (C5, L25), and curing the resin (C4, L6-7, fig 6 generally), comprising: a step of preparing a mold including a first mold 40/41/42 and a second mold 30 (fig 5-6), the first mold having a moving core 41/42; a step of placing the preform between the first mold and the second mold so as to define a gap (fig 1, gap below 41) between the first mold and the preform; a step of pouring (examiner interpreting pouring as injecting based on specification) the resin from a resin inlet toward the gap in the mold (C4, L45-50); a step of separating at least a part of the first mold facing the preform from the preform to define a gap between the at least a part of the first mold and the preform (C2, L14-63, fig 4-5), to charge the resin, which was poured toward the gap in the mold, into between the first mold and the preform; and a step of bringing the second mold and the at least a part of the first mold together close to the preform for compressive filling with the resin in the mold (fig 4-7, C3, L64 – C5, L46).
The prior art does not disclose the relative size of the second gap to the first gap as claimed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748